         Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                               )
UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       CRIMINAL NO. 17-10075-MLW
                                               )
STEPHAN KULJKO                                 )
     Defendant                                 )


                               MEMORANDUM IN SUPPORT
                            OF MOTION TO SUPPRESS EVIDENCE


       The Defendant Kuljko submits this memorandum in support of his Motion to Suppress

Evidence. Defendant seeks suppression of evidence seized as a result of searches and seizures of

his iPhones and laptop, and motor vehicles at storage facilities located at 7005 Krick Road,

Bedford, Ohio, all in violation of Defendant’s rights under the Fourth Amendment to the

Constitution.

                                   Statement of Underlying Facts

       On March 28, 2017, FBI Special Agent David L. O’Connor (“SA O’Connor”) submitted

an Application For A Search Warrant to a Magistrate Judge in Ohio to search the premises at

3132 Englewood Drive, Stowe, Ohio (the “Premises”). See Application For A Search Warrant

and Affidavit In Support Of An Application For A Search Warrant, submitted herewith

(Affidavit In Support of Motion To Suppress Evidence, Exhibit #1). The application sought a

warrant, inter alia, to “seize evidence, fruits, and instrumentalities of wire fraud, mail fraud, and

conspiracy to commit wire fraud”, and “[c]ellular phones, including the cell phone assigned

phone number (330) 962-0303.” See Exhibit #1, Attachment B. The application specifically did
        Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 2 of 7



“not seek authority to search the contents of any cellular phone or computer”, but only to “seize

these devices.” See Exhibit #1 at page 20.

       The Magistrate Judge issued the Search and Seizure Warrant, as requested by SA

O’Connor, and, on March 29, 2017, the warrant was executed. See Affidavit In Support of

Motion To Suppress Evidence, Exhibit #2. The law enforcement agents executing the warrant

seized, inter alia, “1) IPhone 6S Plus with charger; Model A1784 Gold color; 2) IPhone 6S Plus

with black case: Model A1784 Pink color; 3) HP Laptop: Model 15-F215DX.” See “Return”,

Exhibit #2. On the same day the search warrant was executed, the Defendant was arrested, taken

before a Magistrate Judge and released.

       On January 12, 2018, FBI Special Agent Kevin McCusker (“SA McCusker”) applied for

and was issued a warrant to search the contents of the laptop computer and iPhones seized on

March 29, 2017. See Affidavit In Support Of Motion To Suppress Evidence, Exhibits #3 and #4.

The searches were conducted on January 18, 2018, and the returns made to the Court on April

11, 2018. See Exhibit #4.

       Based in part on information obtained as a result of the search of the iPhones, SA

McCusker applied for and was issued warrants on June 4, 2018, for the search and seizure of

evidence at Units B and D at 7005 Krick Road, Bedford, Ohio. See Affidavit In Support of

Motion To Suppress Evidence, Exhibits #5 and #6. The warrants authorized the seizure of

“[m]otor vehicles, including but not limited to the motor vehicles more particularly described in

Attachments A-1 and A-2 . . . .” See Exhibit #6. On June 5, 2018, law enforcement agents

executed the warrants and seized motor vehicles, including ten vehicles that were not described

in the warrant. See Exhibit #6.

                                                2
         Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 3 of 7



                                        Argument

       The search and seizures in this case violated the Fourth Amendment’s “requirement that

warrants shall particularly describe the things to be seized . . . .” Marron v. United States, 275

U.S. 192, 196 (1927). The searches of the cell phones and laptop, furthermore, were

“unreasonable” under the Fourth Amendment because of the Government’s failure to “diligently

obtain[ ] a warrant” authorizing the searches. United States v. Laist, 702 F. 3d 608, 616 (11th

Cir. 2012).

                                            Particularity

       The Fourth Amendment provides that “no warrant shall issue, but upon probable cause . .

. and particularly describing the place to be searched and the persons or things to be seized.” The

“particularlity” requirement “makes general searches under them impossible and prevents the

seizure of one thing under a warrant describing another. As to what is to be taken, nothing is left

to the discretion of the officer executing the warrant.” Marron v. United States, 275 U.S. at 196.

       The warrant authorizing the seizure of cellphones on March 29, 2017, was overbroad and

resulted in the seizure of the iPhones found on the premises in contravention to the Fourth

Amendment’s proscription against general warrants. The Affidavit In Support of the Application

For a Search Warrant included information that a co-conspirator (Kryk) had communicated with

Defendant on numerous occasions on a particular cell phone number traced to Defendant. See

Exhibit #1 at pages 14, 16. There was no information or reason to believe that any

communications were conducted on any other cell phone. Nonetheless, the agents seized two

iPhones, neither of which was identified as having been related to the cell phone number

allegedly used by Defendant. The warrants and the seizures of all cell phones were

                                                  3
            Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 4 of 7



constitutionally impermissible in their failure to satisfy the particularity requirement of the

Fourth Amendment. See United States v. Roche, 614 F. 2d 6, 8 (1st Cir. 1980) (generic

description of items to be seized did not satisfy Fourth Amendment); United States v. Klein, 565

F. 2d 183, 190 (1st Cir. 1977) (failure to provide guidance to distinguish illegitimate contraband

presents “a substantial and unjustifiable likelihood of a violation of personal rights.”)

        Similarly, the warrant authorizing the search of the contents of two cell phones seized on

March 29, 2017, was overbroad and not based on probable cause. Cf. Maryland v. Garrison,

480 U.S. 79, 84 (1987) (probable cause and particularity requirements work together to limit

scope of government searches). Again, there was no specificity provided for the search of either

iPhone, or the contents of the iPhones to be “seized”. Compare United States v. Wurie, 728 F. 3d

1, 8 (1st Cir. 2013) (cell phones “do much more than make phone calls”; they store information

of a “highly personal nature”).

        The third set of warrants issued for the seizure of motor vehicles on June 5, 2018, were

based on information obtained as a result (in significant measure) of the unlawful search of the

contents of the iPhones. Suppression is warranted on that basis alone. See Wong Sun v. United

States, 371 U.S. 471, 484-85 (1963). In addition, the warrants were overbroad and resulted in

the seizure of numerous vehicles that had not been itemized in the warrants. The government

agents were thus able to engage in the unfettered discretion to seize property, regardless of its

link to illegal conduct that the Fourth Amendment proscribes. See United States v. Fucillo, 808

F. 2d 173, 175-77 (1st Cir. 1987) (failure to limit seizures to illegal contraband and to “specify as

nearly as possible the distinguishing characteristics of the goods to be seized”, renders seizures

invalid).


                                                  4
         Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 5 of 7




                                   Reasonableness

       The Fourth Amendment requires that even assuming the lawful seizure of an item, law

enforcement agents “must obtain a search warrant [to search the item] within a reasonable

period.” United States v. Burgard, 675 F. 3d 1029, 1032 (7th Cir. 2012). “[A] seizure reasonable

at its inception because based on probable cause may become unreasonable as a result of its

duration.” Segura v. United States, 468 U.S. 796, 812 (1984). “Once government agents

establish probable cause, this accordingly triggers the obligation to diligently pursue an

authorization to search the property.” United States v. Burgard, 675 F. 3d at 1032 [citation

omitted].

       In this case, assuming arguendo that the Government lawfully seized the iPhones and

laptop on March 29, 2017, the delay until January 12, 2018, in seeking a search warrant was

“unreasonable” and in violation of the Fourth Amendment. While the warrant that was issued on

March 28, 2017, authorized the seizure of cell phones, it explicitly did not include a search of the

contents. Of course, the cell phones seized had no evidentiary significance, apart from their

contents, and a search of the contents required a separate warrant. See Riley v. California, 134 S.

Ct. 2473, 2493-4 (2014); United States v. Wurie, 728 F. 3d at 13.

       The delay of over nine months in securing a warrant for the cell phone search far

exceeded what courts have considered “reasonable”. See United States v. Burgard, 675 F. 3d at

1035 (six day delay in securing warrant not so unreasonable as to violate the Constitution, where

agent “wanted to be sure that he had all the information he needed from the seizing officer and

he wanted to consult with AUSA, all the while attending to his other law enforcement duties.”);

                                                 5
         Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 6 of 7



United States v. Laist, 702 F. 3d at 616 (25 day delay in obtaining warrant to search computer

was not unreasonable where defendant consented to seizure, and agents diligently pursued

investigation); compare, United States v. Mitchell, 565 F. 3d 1347, 1351 (11th Cir. 2009)

(twenty-one day delay in seeking warrant to search computer was unreasonable, where

government offered no justification for delay).

                                                  Conclusion

       In summary, the Court should suppress evidence derived from the unlawful searches and

seizure of cell phones from 3132 Englewood Drive, Stowe, Ohio; the subsequent “unreasonable”

and unconstitutional search of the contents of the cell phones; and the unconstitutional seizure of

motor vehicles. The searches and seizures violated the Fourth Amendment’s “particularity”

requirement, and with respect to the search of the cell phone contents, the requirement that the

government agents act without unreasonable delay in securing a warrant.

                                               DEFENDANT

Dated: January 22, 2019                        By his attorney,

                                               /s/John F. Palmer
                                               John F. Palmer
                                               Law Office of John F. Palmer
                                               8 Faneuil Hall Marketplace
                                               North Building, Third Floor
                                               Boston, MA 02109
                                               BBO# 387980



                                 CERTIFICATE OF SERVICE

        I, John F. Palmer, hereby certify that this document, filed through the ECF system, will
be electronically sent to the registered participants as identified on the Notice of Electronic Filing

                                                   6
        Case 1:17-cr-10075-MLW Document 100 Filed 01/22/19 Page 7 of 7



(NEF), and that papers will be sent to all non-registered participants who have appeared in this
case.                                         /s/John F. Palmer




                                                7
